Title: To John Adams from William Stephens Smith, 7 November 1814
From: Smith, William Stephens
To: Adams, John



Respected Sir—
Washington Novr. 7th. 1814

When I was in the woods, I could write you freely, and venture my opinions upon men, measures and passing scenes; but now, on the plains of the District of Columbia, I pause, hesitate; and gazing on the political confused aspect feel a diffidence in putting my calculations & conjectures on paper, I dare not state even to you, what my impressions are, least they should produce a pang in your patriotic Bosom, and excite a heart-rending sigh for your Country, which you have toiled to elivate, and spent your Youth in honourable and Virtuous struggles, to press forward to a dignified station amongst the nations of the Earth—but here we stand, or rather Totter; What is to be the result of the convention at Hartford? what will be the situation of this District before that Convention is held? what is your opinion of the enclosed Letter and the answer? I wish to profit by your council and therefore present myself to you, thus in a note of interrogation
Yours most sincerely & affectionately
W: S: Smith